     Case 1:18-cv-01615-DAD-EPG Document 33 Filed 09/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              EASTERN DISTRICT OF CALIFORNIA
 8

 9   ERNEST O’NEIL RANKIN BROCK,          )             CASE NO. 1:18-CV-01615-DAD-EPG
                                          )
10                Plaintiff,                            ORDER RE MODIFICATION OF
                                          )
                                                        SCHEDULING ORDER
11                v.                      )
                                          )
12   COUNTY OF FRESNO on behalf of FRESNO )             (ECF No. 31)
     COUNTY SHERIFF’S DEPARTMENT; and )
13                                        )
     DOES 1-200, inclusive,
                                          )
14
                   Defendants.            )
15
            On August 31, 2020, the parties filed a Stipulation and Joint Request for Modification of
16
     Scheduling Order. (ECF No. 31). Pursuant to the stipulation, and good cause appearing, IT IS
17

18   HEREBY ORDERED that the Scheduling Order is hereby modified as follows:

19               Event                     Current Deadline                 Amended Deadline
      Status Conference               September 15, 2020               February 10, 2021 at 9:30
20                                                                     a.m.
      Non-Expert Discovery            September 18, 2020               May 14, 2021
21    Designation of Expert           October 2, 2020                  June 4, 2021
      Witnesses
22    Rebuttal Designation of         November 6, 2020                 July 5, 2021
      Expert Witnesses
23    Expert Discovery                November 30, 2020                July 30, 2021
      Deadline to File Dispositive    December 31, 2020                August 31, 2021
24    Motions
25    Pre-Trial Conference            March 1, 2021 at 3:00 p.m.       February 7, 2022 at 1:30 p.m.
      Trial                           Not set                          April 12, 2022 at 8:30 a.m.
26
            For telephonic participation in the status conference continued to February 10, 2021,
27
     each is directed to use the following dial-in number and passcode: 1-888-251-2909; passcode
28


                                                    1
     Case 1:18-cv-01615-DAD-EPG Document 33 Filed 09/02/20 Page 2 of 2


 1   1024453. The parties are also reminded to file a joint status report one full week prior to the
 2   conference and email a copy of same, in Word format, to epgorders@caed.uscourts.gov, for the
 3
     Judge's review.
 4
              IT IS SO ORDERED.
 5

 6   Dated:     September 2, 2020                              /s/
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                      2
